      Case 3:18-cv-01286-RAM Document 322 Filed 01/21/21 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


 JOSE VALENTÍN MARRERO, EMERITA
 MERCADO ROMAN, PERSONALLY, AS
 MEMBERS OF THEIR CONJUGAL
 PARTNERSHIP AND ON BEHALF OF
 THEIR SON GAJVM                        CIVIL NO. 18-1286(RAM)

       Plaintiffs

            v.

 COMMONWEALTH OF PUERTO RICO;
 DEPARTMENT OF EDUCATION OF THE
 COMMONWEALTH OF P.R.

       Defendants



                           OPINION AND ORDER

     Before the Court is Plaintiffs José Valentín-Marrero and

Emerita Mercado-Roman’s, (collectively, “Plaintiffs” or “Parents”)

Amended Motion to Stay Proceedings under Fed. R. Civ. P. 62 Pending

Appeal (“Motion to Stay”). (Docket No. 291). For the reasons

discussed below, the Court DENIES Plaintiffs’ Motion to Stay.

                               I.    BACKGROUND

     Plaintiffs, on behalf of their son GAJVM, brought the present

lawsuit pursuant to the Individuals with Disabilities Education

Act (“IDEA” or “Act”), 20 U.S.C. §§ 100 et seq., against the

Commonwealth of Puerto Rico and the Department of Education of the
     Case 3:18-cv-01286-RAM Document 322 Filed 01/21/21 Page 2 of 8
Civil No. 18-1286(RAM)                                                2


Commonwealth of Puerto Rico (collectively “Defendants” or “DOE”).

(Docket No. 1).

     After considerable litigation and cross motions for summary

judgment, on October 9, 2020, the Court issued an Amended Opinion

and Order (Nunc Pro Tunc) granting in part and denying in part

Plaintiffs’ request for a permanent injunction and ordered the

following:

                José Valentín-Marrero, Emerita Mercado-
                 Roman, the Department of Education of the
                 Commonwealth of Puerto Rico and the
                 Commonwealth of Puerto Rico are hereby
                 ORDERED to meet and approve a 2020-2021
                 Individualized Education Plan (“IEP”) for
                 GAJVM by October 30, 2020 that incorporates
                 Alternative   Behavior   Analysis   (“ABA”)
                 services and is devised with the assistance
                 of an ABA-certified professional. If the
                 Department does not have an ABA-Certified
                 professional on hand, then it shall
                 contract with one.

                If the parties are unable to agree on an
                 IEP or an appropriate placement for GAJVM
                 for the 2020-2021 school year, the parties
                 are ORDERED to exhaust the administrative
                 remedies available under the IDEA. See 20
                 U.S.C.A. § 1415.

     (Docket No. 279 at 56).

     Plaintiffs subsequently filed a Notice of Appeal on October

19, 2020 and the pending Motion to Stay on October 29, 2020.

(Docket Nos. 281 and 291, respectively). In their Motion to Stay,

Plaintiffs posit that their “request for appeal could alter the

relief granted by the Court” and thus, the injunction should be
        Case 3:18-cv-01286-RAM Document 322 Filed 01/21/21 Page 3 of 8
Civil No. 18-1286(RAM)                                                    3


stayed. (Docket No. 291 at 1). On their part, Defendants filed a

Response in Opposition arguing that Plaintiffs have not met their

burden of proving that a stay is proper and affirming their

interest    in   starting   the   appropriate    administrative    process.

(Docket No. 295). Lastly, Plaintiffs filed a Reply. (Docket No.

300).

                              II.   LEGAL STANDARD

        Pursuant to Fed. R. Civ. P. 62(c), a “final judgment in an

action for an injunction” is not automatically stayed upon appeal.

Instead, the court must issue an order to that effect. Id. In Nken

v. Holder, the Supreme Court discussed at length the nature and

propriety of stays pending appeal. See Nken v. Holder, 556 U.S.

418 (2009). First, “[a] stay is not a matter of right, even if

irreparable injury might otherwise result.” Id. at 433 (quoting

Virginian R. Co. v. United States, 272 U.S. 658, 672 (1926)).

Rather, it is “an exercise of judicial discretion […] dependent

upon the unique circumstances of the particular case” and “guided

by sound legal principals.” Id. at 433-34 (citations and quotations

omitted).

        Specifically, the Nken Court held that:

             [T]hose legal principles, have been distilled
             into consideration of four factors: (1)
             whether the stay applicant has made a strong
             showing that he is likely to succeed on the
             merits; (2) whether the applicant will be
             irreparably injured absent a stay; (3) whether
             issuance of the stay will substantially injure
       Case 3:18-cv-01286-RAM Document 322 Filed 01/21/21 Page 4 of 8
Civil No. 18-1286(RAM)                                                  4


           the   other   parties   interested   in   the
           proceeding; and (4) where the public interest
           lies.

Id. at 334 (quoting Hilton v. Braunskill, 481 U.S. 770, 776,

(1987)). Notably, the first two factors “are the most critical”

and are not easily met. Id. “It is not enough that the chance of

success on the merits be better than negligible. ... By the same

token, simply showing some possibility of irreparable injury fails

to satisfy the second factor.” Common Cause Rhode Island v. Gorbea,

970 F.3d 11, 14 (1st Cir. 2020) (quoting Nken, 556 U.S. at 434-

35).

                                 III. ANALYSIS

  A. Likelihood of success on the merits

       To establish likelihood of success, Plaintiffs reiterate

their interpretation of previous Court orders that ABA services

must be provided “100% of the time.” (Docket No. 291 at 3-9). The

Court has discussed this exact argument at length and rejected it

in previous opinions. (Docket Nos. 278 and 279). At this juncture,

Plaintiffs have not provided any legal authorities to persuade the

Court to rule any differently. See L. CV. R. 7(a). Plaintiffs also

contend that they believed that the Court’s order granting in part

a preliminary injunction (Docket No. 62) was final. (Docket No.

291 at 10-13). Thus, they were allegedly unaware that they needed

to provide evidence as to the appropriateness for the academic

services and/or placement for GAJVM that they were requesting. Id.
       Case 3:18-cv-01286-RAM Document 322 Filed 01/21/21 Page 5 of 8
Civil No. 18-1286(RAM)                                                    5


This   argument   is   undermined   by   the   nature   of   a   preliminary

injunction. “The purpose of a preliminary injunction is merely to

preserve the relative positions of the parties until a trial on

the merits can be held.” Univ. of Texas v. Camenisch, 451 U.S.

390, 395 (1981). Further, parties are “not required to prove

[their] case in full at a preliminary-injunction hearing, and the

findings of fact and conclusions of law made by a court granting

a preliminary injunction are not binding at trial on the merits.”

Id. (internal citations omitted) (emphasis added). Therefore,

Plaintiffs have not shown a likelihood of success on the merits.

  B. Irreparable injury absent a stay

       Plaintiffs maintain that without a stay, “it is likely[] the

DOE will continue to refuse to provide” the services requested for

GAJVM and that merely receiving “a limited amount of services will

likely result in further aggravation of GAJVM[‘s] conditions[.]”

(Docket No. 291 at 13).

       An injunction requiring that all relevant parties engage in

the collaborative IEP process as required by the IDEA simply cannot

be construed as a source of irreparable harm for GAJVM. See

Nickerson-Reti v. Lexington Pub. Sch., 893 F. Supp. 2d 276, 285

(D. Mass. 2012), aff'd (June 19, 2013) (explaining that States are

tasked with “the obligatory creation of an IEP for each student,

reviewed annually and revised when necessary.”)(citing Bd. of

Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v.
     Case 3:18-cv-01286-RAM Document 322 Filed 01/21/21 Page 6 of 8
Civil No. 18-1286(RAM)                                                 6


Rowley, 458 U.S. 176, 181-82 (1982)). Plaintiffs’ contention that

the discussions with the DOE will “likely” be futile is patently

speculative. Further, as of November 2018, Plaintiffs decided to

enroll GAJVM at Starbright Academy for two hours of daily services

with an ABA therapeutic focus, in lieu of receiving a formal

education. (Docket No. 279 ¶ 109). In other words, Plaintiffs’ own

abandonment of the IEP process has led to the harm they are

currently alleging. Thus, they have not evinced the existence of

irreparable injury in the absence of a stay.

  C. The effect of the stay on other interested parties

     Plaintiffs affirm, and Defendants concede, that issuing the

requested stay would not injure Defendants. (Docket Nos. 291 at

14; 295 at 7). However, the stay would be detrimental to GAJVM,

who has yet to receive the education he needs and that is required

by law. Therefore, this factor also favors denying the stay.

  D. Public interest

     The public interest lies in developing an IEP for GAJVM so

that he can receive a free appropriate public education (“FAPE”)

as required by the IDEA. See 20 U.S.C.A. §§ 1401(9), 1414; Lessard

v. Wilton Lyndeborough Coop. Sch. Dist., 518 F.3d 18 (1st Cir.

2008). Plaintiffs recognize this in their Motion to Stay. (Docket

No. 291 at 14). Notably, the United States Department of Education

(“USDOE”) has issued guidelines maintaining that even during the

present   Covid-19   Pandemic,   and   regardless   of   “what   primary
      Case 3:18-cv-01286-RAM Document 322 Filed 01/21/21 Page 7 of 8
Civil No. 18-1286(RAM)                                                           7


instructional delivery approach is chosen[,]” state and local

educational    agencies     and    IEP     Teams    “remain     responsible    for

ensuring    that   a    [FAPE]    is     provided    to   all    children     with

disabilities.”         United     States      Department        of   Education,

Implementation of IDEA Part B Provision of Services in the COVID-

19 Environment, Office of Special Education Programs,                (Sept. 28,

2020),     https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/

qa-provision-of-services-idea-part-b-09-28-2020.pdf.                  In    other

words, even “[i]f State and local decisions require schools to

limit or not provide in-person instruction due to health and safety

concerns, […] IEP Teams are not relieved of their obligation to

provide FAPE to each child with a disability under IDEA.” Id. In

this Guideline, the USDOE also urged that:

            IEP Teams can discuss how a child’s IEP will
            be implemented with traditional in-person
            instruction and how services also could be
            provided through remote/distance instruction
            if circumstances require a change to distance
            learning or a hybrid model. In making these
            determinations, IEP Teams should consider
            alternate available instructional method-
            ologies or delivery, such as online instruct-
            ion, teleconference, direct instruction via
            telephone or videoconferencing, or consult-
            ative services to the parent (if feasible).”
     Id.

     The stay pending appeal requested by Plaintiffs would only

delay the process of developing an IEP and providing GAJVM with

the FAPE required by the IDEA. Therefore, the public interest

factor also favors denial of the stay.
     Case 3:18-cv-01286-RAM Document 322 Filed 01/21/21 Page 8 of 8
Civil No. 18-1286(RAM)                                                    8


                                 IV.   CONCLUSION

     Given   that   all   four   relevant   factors   favor   denying   the

requested stay pending appeal, the Court hereby DENIES Plaintiffs’

Motion to Stay at Docket No. 291.

     The Court urges the parties to collaborate in good faith so

that GAJVM can receive the education he needs and is entitled to

as soon as possible.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 21st day of January 2021.

                                   S/ RAÚL M. ARIAS-MARXUACH
                                   United States District Judge
